Dismissed and Opinion Filed May 21, 2019.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-01198-CV

                             JOSE R. TORRES, Appellant
                                        V.
               SONIA L. MCGINNIS AND ALLSTATE FIRE AND CASUALTY
                          INSURANCE COMPANY, Appellees

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-01286

                             MEMORANDUM OPINION
                          Before Justices Myers, Molberg, and Carlyle
                                   Opinion by Justice Carlyle
       Appellant’s brief in this case is overdue. By postcard dated April 24, 2019, we notified
appellant the time for filing his brief had expired. We directed appellant to file a brief and an
extension motion within ten days. We cautioned appellant that failure to file a brief and an
extension motion would result in the dismissal of this appeal without further notice. To date,
appellant has not filed his brief or otherwise corresponded with the Court regarding the status of
this appeal.
       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Cory L. Carlyle/
                                                  CORY L. CARLYLE
                                                  JUSTICE
181198F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JOSE R. TORRES, Appellant                           On Appeal from the 14th Judicial District
                                                     Court, Dallas County, Texas
 No. 05-18-01198-CV         V.                       Trial Court Cause No. DC-16-01286.
                                                     Opinion delivered by Justice Carlyle,
 SONIA L. MCGINNIS AND ALLSTATE                      Justices Myers and Molberg participating.
 FIRE AND CASUALTY INSURANCE
 COMPANY, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that appellees SONIA L. MCGINNIS AND ALLSTATE FIRE AND
CASUALTY INSURANCE COMPANY recover their costs, if any, of this appeal from appellant
JOSE R. TORRES.


Judgment entered this 21st day of May, 2019.




                                               –2–